         Case 1:20-cv-01856-NRB Document 8 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
SIMON J. BURCHETT PHOTOGRAPHY,
INC.,

                  Plaintiff,                                O R D E R

            - against -                               20 Civ. 1856 (NRB)

GLOBAL PUBLISHERS, LLC,

               Defendant.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS on May 7, 2020, this Court sent plaintiff’s counsel a

letter, notifying him that this case would be dismissed without

prejudice on July 1, 2020 unless plaintiff achieved service by that

date or showed good cause why time to serve should be extended, see

ECF No. 7; and

     WHEREAS a review of the docket indicates that the complaint,

filed on March 3, 2020, has not been served; and

     WHEREAS this Court has not received a response to its May 7,

2020 letter; it is hereby

     ORDERED that this case is dismissed without prejudice.             The

Clerk of Court is respectfully directed to close this case.

DATED:      New York, New York
            July 1, 2020




                                    NAOMI REICE BUCHWALD
                                    UNITED STATES DISTRICT JUDGE
